Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 35 USC 101 rejection of claim 20 is withdrawn in view of applicant clarifying the system includes hardware (a processor) and the processor is the entity performing the functions. 
The following rejections are withdrawn in view of applicants amendments:
Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009).
Claims 6, 7, 10 and 11 rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) .
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Chen et al (US Application: US 20160203287, published: Jul. 14, 2016, filed: Aug. 2014) .
Claims 12, 13, and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017).

1. Reiser et al teaches a method for assigning billing codes for medical procedures, comprising: 
receiving, by a computer processor, a listing of possible billing codes, each billing code in the listing of possible billing codes includes a text description of a medical procedure associated with the billing code (paragraphs 0027 and  0049: a lexicon is implemented that references terms to codes); 

receiving, by the computer processor, a first dictionary [of normalization rules] …  (paragraph 0046 and 0068: a resource of data/set of content rules for the text] are referenced to normalize the text content)  …; 

receiving, by the computer processor, a second dictionary of abbreviations, each entry in the second dictionary includes an abbreviation and expanded text for the abbreviation (paragraphs 0031 and 0049: terms that include abbreviations are referenced from a standardized ontological dictionary, such as abbreviation “AMI” is linked to/normalized to expanded text “acute myocardial infarction”. As explained in paragraph 0080 and 0081, the entry data for consideration is replaced using a standardized alternative from the one or more Standardized dictionaries to link to a matched code); 

receiving, by the computer processor, an input record describing a medical procedure, where the input record includes an input text description for the medical procedure (paragraphs 0039 and 0048 a text narrative is accessed and the description(s) are processed); 

for each string in the input text description, comparing, by the computer processor, [to correct the one or more string(s) ] … for each string in the input text description, comparing, by the computer processor, the string to entries in the second dictionary and, in response to the string matching a given entry in the second dictionary, replacing the string in the input text description with expanded text for the abbreviation (0031, 0049: terms that include abbreviations are referenced from a standardized ontological 

constructing, by the computer processor (), a feature vector by extracting one or more features from the input record, where the input text description serves as a feature in the feature vector (paragraph 0082: the content from the input text can be represented as a vector of its component elements/features); 

for each billing code in the listing of possible billing codes, computing, by the computer processor, a classifier score … for the feature vector using machine learning (paragraph 0082: similarity scoring (value interpreted as confidence of a close match) is implemented for the text to determine possible linked concept facts for use to determine a billing code); and 

assigning, by the computer processor, a billing code to the input record from the listing of possible billing codes based on the classifier scores (paragraph 0049: based upon determined concept facts, the lexicon(s) are referenced for codes).

However, Reiser et al does not expressly teach a first dictionary of common misspellings, each entry in the first dictionary includes a misspelled word and a corresponding proper spelling of the misspelled word; …for each string in the input text the string to entries in the first dictionary and, in response to the string matching a given entry in the first dictionary, replacing the string in the input text description with proper spelling …; … a classifier score for a given billing code in relation to the feature vector

Yet Madan et al teaches a first dictionary of common misspellings, each entry in the first dictionary includes a misspelled word and a corresponding proper spelling of the misspelled word; …for each string in the input text description, comparing, by the computer processor, the string to entries in the first dictionary and, in response to the string matching a given entry in the first dictionary, replacing the string in the input text description with proper spelling (paragraphs 0004, 0020, 0039, Fig 3, Fig 6, claim 18: an entry can be compared to known common misspelling data, such that it can be corrected and replaced with a proper spelling prior to additional analysis for code correlation/assignment to the input entry).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al’s ability to check a first dictionary of normalization rules for input text to prepare the input text for additional understanding and billing codes, such that the normalization would have included normalizing a misspelled input prior to the additional understanding steps, as taught by Madan et al. The combination would have allowed Reiser et al to have “evaluated input text to determine which code in a target medical vocabulary corresponds to the input text” (Madan et al, paragraph 0003). 

However the combination does not expressly teach … a classifier score for a given billing code in relation to the feature vector.

Yet Stanczak et al teaches … a classifier score for a given billing code in relation [prior significance/confidence value generation] (Abstract, paragraph 0042: a confidence value is generated for a billing code for each billing code such that a ranking of billing codes can be determined and a highest ranked code is also determined).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al’s ability to generate scoring as a value of ‘confidence’, such that the ‘confidence’ value is referenced and assigned to each billing code in order to rank and determine a highest ranked billing code, as taught by Stanczak et al. The combination would have allowed Reiser and Madan et al to have “reduced the burden and effort to determine medical billing codes” (Stanczak et al, paragraph 0012). 

2. The method of claim 1, Reiser teaches wherein the input record further includes age of patient and sex of patient, such that the age of the patient is a second feature in the feature vector and the sex of the patient is a third feature in the feature vector (paragraph 0030: “represented as a discrete (e.g., separate) data item occupying a field of the EHR database. For example, a 55-year old male patient named John Doe may 

3. The method of claim 1, Reiser teaches further comprises performing additional natural language processing on the input text description prior to constructing a feature vector (paragraph 0068: “A section normalization module may use any suitable technique to associate portions of text with normalized document sections, as aspects of the invention are not limited in this respect. In some embodiments, the section normalization module may use a table (e.g., stored as data in a storage medium) to map text phrases that commonly occur in medical documents to the sections to which they should belong”).

4. The method of claim 1, Reiser teaches wherein machine learning is implemented using one selected from a group consisting of random forest, extreme gradient boosting, support vector machine, and deep neural networks (paragraph 0060, neural network capability is cited to include at least the following features: “Typically the example inputs are labeled with the known outputs with which they should be associated, usually by a human labeler with expert knowledge of the domain. Characteristics of interest (known as "features") are identified ("extracted") from the inputs, and the statistical model learns the probabilities with which different features are associated with different outputs, based on how often training inputs with those features are associated with those outputs”).

.

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) .

6. The method of claim 5, Reiser et al teaches further comprises, for each billing code in the listing of possible billing codes …. assigning a billing code to the input record from the listing of possible billing codes based in part on …  (Abstract: one or more codes from a list of codes are assigned to input record text).

, computing a term frequency-inverse document frequency (Tf-IDF) score for the input text description in relation to the text description for a given billing code in the listing of possible billing codes, where the Tf-IDF score for the given billing code is a summation of each score for each string in the input text description, and assigning a billing code to the input record from the listing of possible billing codes based in part on the term frequency-inverse document frequency scores.

Yet Williams teaches … , computing a term frequency-inverse document frequency (Tf-IDF) score for the input text [document] in relation to the [document] for a given [classification] in the listing of possible [classifications], where the Tf-IDF score for the given [classification] is a summation of each score for each string in the input text [document], and assigning a [classification] to the input record from the listing of possible [classifications] based in part on the term frequency-inverse document frequency scores (paragraphs 0017, 0023, 0030 and 0031: the scores of all terms/segments for each field are collectively taken into account to determine an average for the field (the examiner notes the definition of a mathematical average calculation comprises summing collectively the values in a set divided by the quantity of values occurring in the set. See attached ‘math is fun’ NPL reference for the mathematical definition of ‘average’). The field is assigned a language/’cultural’ classification by including the IDF scores and other language classification scores to rank the potential languages/cultures as a composite score).



7. The method of claim 6 the combination of Reiser et al, Madan, Stanczak et al and Williams teaches further comprises combining the Tf-IDF score with the classifier score to form a composite score and assigning a billing code to the input record from the listing of possible billing codes based on the composite score, as similarly explained in the rejection of claim 6 (as explained in the rejection for claim 6, Williams has been explained to use TF-IDF scores and the other classification scores (generated by the combination of Reiser et al and Madan) to determine a final classification. As also explained in the rejection for claim 6, Reiser’s billing codes are considered classification output values), and is rejected under similar rationale.

10. The method of claim 1 the combination of Reiser et al, Madan, Stanczak et al and Williams teaches further comprises calculating a confidence score for the assigned 

11. The method of claim 10 the combination of Reiser et al, Madan, Stanczak et al and Williams teaches wherein the confidence score is calculated as a ratio of the classifier score with highest value to the classifier score with second highest value, as similarly explained in the rejection of claim 6 (in the rejection for claim 6, the composite score for each language/culture is contrasted/compared (interpreted as a ‘ratio’) with other composite scores to determine a highest value score (see at least paragraph 0031)), and is rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017) in view of Chen et al (US Application: US 20160203287, published: Jul. 14, 2016, filed: Aug. 2014) .



However Reiser et al, Madan et al and Stanczak et al does not expressly teach … further comprises presenting top n billing codes for the input record, where the top n billing codes have highest classifier scores from amongst the billing codes in the listing of possible billing codes.

Yet Chen et al teaches further comprises presenting top n [entries of interest] for the input [entry target set], where the top n [entries of interest] have highest classifier scores from amongst the [entries of interest] in the listing of possible [entries of interest] (paragraph 0041: top ‘k’ (interpreted as ‘n’) entries are presented to the user from a set/list of possible entries).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al, Madan and Stanczak et al’s ability to determine and assign billing codes (billing entries) based upon scoring, such that the scoring of the entries can be presented as top ‘n’ quartile-percentage, as taught by Chen et al. The combination would have allowed Reiser et al,  Madan and Stanczak et al to have improved the accuracy of searches in view of a reference set of data (Chen et al, paragraph 0003). 

Claims 12, 13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017).

12. Reiser et al teaches a method for assigning billing codes for medical procedures, comprising: receiving, by a computer processor (Fig. 6: a processor is implemented), a listing of possible billing codes, each billing code in the listing of possible billing codes includes a text description of a medical procedure associated with the billing code (paragraphs 0027 and  0049: a lexicon is implemented that references terms to codes); receiving, by the computer processor, an input record describing a medical procedure, where the input record includes an input text description for the medical procedure and the input text description is comprised of one or more strings (paragraphs 0039 and 0048 a text narrative is accessed and the description(s) are processed); constructing, by the computer processor, a feature vector by extracting one or more features from the input record, where the input text description serves as a feature in the feature vector (paragraph 0082: the content from the input text can be represented as a vector of its component elements/features); for each billing code in the listing of possible billing codes, computing, by the computer processor, a classifier score for the feature vector using machine learning (paragraph 0082: similarity scoring (value interpreted as confidence of a close match)  is implemented for the text to determine possible linked concept facts for use to determine a billing code); … and assigning a billing code to the input record from the listing of possible billing codes (paragraph 0049: based upon determined concept facts, the lexicon(s) are referenced for codes).

However Reiser et al does not expressly teach …; … a classifier score for a given billing code in relation to the feature vector to the feature vector … ; … for each billing code in the listing of possible billing codes, computing a term frequency-inverse document frequency (Tf-IDF) score for the input text description in relation to the text description for a given billing code in the listing of possible billing codes, where the Tf-IDF score for the given billing code is a summation of each score for each string in the input text description; for each billing code in the listing of possible billing codes, combining the Tf-IDF score with the classifier score to form a composite score; and assigning a billing code to the input record from the listing of possible billing codes based on the composite scores for each of the billing codes in the listing of possible billing codes.

Yet Williams teaches for each billing code in the listing of possible billing codes, computing a term frequency-inverse document frequency (Tf-IDF) score for each of the one or more strings of the input text [document] in relation to the text [document] for a given [classification] in the listing of [classifications], where the Tf-IDF score for the given [classification] is a summation of each score for each string in the input text [document]; for each [classification] in the listing of [classifications], combining the Tf-IDF score with the classifier score to form a composite score; and assigning a [classification] to the input record from the listing of possible [classifications] based on the composite scores for each of the billing codes in the listing of possible billing codes 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al’s ability to assign billing codes (which are a type of classifications) to input records (which are essentially small sets of terms (small “documents”) through determination of one or more classification scores by further processing the terms in the documents using TF-IDF for the terms in each target document with respect to other documents and assigning the classification based upon a sum of the TF-IDF scores and the other classification scores, as taught by Williams. The combination would have allowed Reiser et al to have developed a better method of classification through the use of TF-IDF in large collections of data to facilitate information retrieval (Williams, paragraph 0017).

However the combination does not expressly teach …; … a classifier score for a given billing code in relation to the feature vector to the feature vector … ; …

a given billing code in relation to the feature vector to the feature vector … ; … (Abstract, paragraph 0042: a confidence value is generated for a billing code for each billing code such that a ranking of billing codes can be determined and a highest ranked code is also determined).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al’s ability to generate scoring as a value of ‘confidence’, such that the ‘confidence’ value is referenced and assigned to each billing code in order to rank and determine a highest ranked billing code, as taught by Stanczak et al. The combination would have allowed Reiser, and Williams et al to have “reduced the burden and effort to determine medical billing codes” (Stanczak et al, paragraph 0012). 


13. The method of claim 12, Reiser teaches further comprises performing natural language processing on the input text description prior to constructing a feature vector (paragraph 0068: “A section normalization module may use any suitable technique to associate portions of text with normalized document sections, as aspects of the invention are not limited in this respect. In some embodiments, the section normalization module may use a table (e.g., stored as data in a storage medium) to map text phrases that commonly occur in medical documents to the sections to which they should belong”).



16. The method of claim 12, Reiser et al,  Williams and Stanczak et al teaches further comprises calculating a confidence score for the assigned billing code, where the confidence score quantitates confidence in the assigned billing code and the billing code is assigned to the input record based in part on the confidence score, as similarly explained in the rejection of claim 12 (in the rejection of claim 12, the composite score is generated and the examiner notes that this is interpreted as a type of ‘confidence score’), and is rejected under similar rationale..

17. The method of claim 16, Reiser et al,  Williams and Stanczak et al teaches wherein the confidence score is calculated as a ratio of the classifier score with highest value to the classifier score with second highest value, as similarly explained in the rejection of claim 12 (in the rejection for claim 12, the composite score for each language/culture is contrasted/compared (interpreted as a ‘ratio’) with other composite scores to determine a highest value score (see at least paragraph 0031)), and is rejected under similar rationale..


Claims 9 is rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) and further in view of Donneau-Golencer et al (US Application: US 2011/0295612, published: Dec. 1, 2011, filed: May 31, 2011).

9. The method of claim 1 the combination of Reiser et al, Madan, Stanczak et al and Williams teaches further comprises receiving a data set of training data; calculating term frequency-inverse document frequency (Tf-IDF) scores for each string in the data set (as similarly explained in the rejection for claim 6), … the first dictionary … the second dictionary is (as similarly explained in the rejection for claim 1).

 However the combination does not expressly teach …  constructing at least one of the first dictionary or the second dictionary using the Tf-IDF scores.

Yet Donneau-Golencer et al teaches …  constructing at least one of the first dictionary or the second dictionary using the Tf-IDF scores (paragraph 0013: a dictionary is constructed based upon the Tf-IDF scoring algorithm).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al, Madan, Stanczak et al and Williams ability to calculate tf-IDF scores to determine classification output (such as billing codes) for input text given first or second dictionaries, such that one of the dictionaries could have been constructed based upon the Tf-IDF when training to build a ‘model’, as taught by Donneau-Golencer et al. The combination would have allowed Reiser et al, Madan, Stanczak et al and Williams to have implemented an automatic monitoring of input data for automatic discovery of data that is of interest (Donneau-Golencer et al, paragraph 0004). 

Claim 19 is rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017) in further view of in view of Chen et al (US Application: US 20160203287, published: Jul. 14, 2016, filed: Aug. 2014) .

19. The method of claim 12, the combination of Reiser et al, Williams and Stanczak et al teaches … billing codes … scores … the billing codes in the list of possible billing codes (as similarly explained in the rejection for claim 12, and is rejected under similar rationale. 
presenting top n billing codes for the input record, where the top n billing codes have highest classifier scores from amongst the billing codes in the listing of possible billing codes.

Yet Chen et al teaches further comprises presenting top n [entries of interest] for the input [entry target set], where the top n [entries of interest] have highest classifier scores from amongst the [entries of interest] in the listing of possible [entries of interest] (paragraph 0041: top ‘k’ (interpreted as ‘n’) entries are presented to the user from a set/list of possible entries).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al,  Williams and Stanczak et al’s ability to determine and assign billing codes (billing entries) based upon scoring, such that the scoring of the entries can be presented as top ‘n’ quartile-percentage, as taught by Chen et al. The combination would have allowed Reiser et al,  Williams and Stanczak et al to have improved the accuracy of searches in view of a reference set of data (Chen et al, paragraph 0003). 

Claim 14 is rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. . 

14. The method of claim 13, Reiser teaches further comprises a first dictionary of  (paragraph 0046 and 0068: a resource of data/set of content rules for the text] are referenced to normalize the text content) … receiving, by the computer processor, receiving, by the computer processor, a second dictionary of abbreviations, each entry in the second dictionary includes an abbreviation and expanded text for the abbreviation (paragraphs 0031 and 0049: terms that include abbreviations are referenced from a standardized ontological dictionary, such as abbreviation “AMI” is linked to/normalized to expanded text “acute myocardial infarction”. As explained in paragraph 0080 and 0081, the entry data for consideration is replaced using a standardized alternative from the one or more Standardized dictionaries to link to a matched code); and for each string in the input text description, comparing, by the computer processor, the string to entries in the second dictionary and, in response to the string matching a given entry in the second dictionary, replacing the string in the input text description with expanded text for the abbreviation (paragraphs 0031, 0049: terms that include abbreviations are referenced from a standardized ontological dictionary, such as abbreviation “AMI” is linked to/normalized to expanded text “acute myocardial infarction”. As explained in paragraph 0080 and 0081, the entry data for consideration is replaced using a standardized alternative from the one or more Standardized dictionaries to link to a matched code).

a first dictionary of common misspellings, each entry in the first dictionary includes a misspelled word and a corresponding proper spelling of the misspelled word; for each string in the input text description, comparing, by the computer processor, the string to entries in the first dictionary and, in response to the string matching a given entry in the first dictionary, replacing the string in the input text description with proper spelling.

Yet Madan et al teaches a first dictionary of common misspellings, each entry in the first dictionary includes a misspelled word and a corresponding proper spelling of the misspelled word; for each string in the input text description, comparing, by the computer processor, the string to entries in the first dictionary and, in response to the string matching a given entry in the first dictionary, replacing the string in the input text description with proper spelling (paragraphs 0004, 0020, 0039, Fig 3, Fig 6, claim 18: an entry can be compared to known common misspelling data, such that it can be corrected and replaced with a proper spelling prior to additional analysis for code correlation/assignment to the input entry).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al,  Williams, Stanczak et al’s ability to check a first dictionary of normalization rules for input text to prepare the input text for additional understanding and billing codes, such that the normalization would have included normalizing a misspelled input prior to the additional understanding steps, as taught by Madan et al. The combination would have allowed Reiser et al,  Williams and Stanczak . 

Claim 18 is rejected under 35 U.S.C. 103 as being un patentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005) in view of Stanczak et al (US Application: US 2017/0337334, published: Nov. 23, 2017, filed: May 17, 2017) in further view of Madan et al (US Application: US 2011/0040576, published: Feb. 17, 2011, filed: Aug. 11, 2009) and further in view of Donneau-Golencer et al (US Application: US 2011/0295612, published: Dec. 1, 2011, filed: May 31, 2011).

18. The method of claim 12, Reiser et al, Williams, Stanczak et al and Madan et al teaches further comprises … the billing code assigned to the input record, as similarly explained in the rejection for claims 12 and 14 (as explained in the rejection of claims 12 and 14, a first and second dictionary is implemented to produce billing code assignment classification output and machine learning is implemented to produce output), and is rejected under similar rationale. 

However the combination does not expressly teach updating models used in the machine learning based on the billing code assigned to the input record.

based on the [output assignment] assigned to the input …(paragraph 0013: a reference data dictionary is constructed based upon the Tf-IDF scoring algorithm and the modeling/reference data is updated based upon subsequent actions/input).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al, Williams, Stanczak et al and Madan’s ability to calculate tf-IDF scores to determine assignment of classification output (such as billing codes) for input text given first or second dictionaries, such that one of the dictionaries used for the assignment could have been constructed based upon the Tf-IDF when training to build and continually evolve a ‘model’, as taught by Donneau-Golencer et al. The combination would have allowed Reiser et al, Williams, Stanczak et al and Madan’s to have implemented an automatic monitoring of input data for automatic discovery of data that is of interest (Donneau-Golencer et al, paragraph 0004). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al (US Application: US 2015/0356647, published: Dec. 10, 2015, filed: Jun. 4, 2014) in view of Williams (US Application: US 2007/0005597, published: Jan. 4, 2007, filed: Nov. 18, 2005)

system for assigning billing codes for medical procedures, comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, cause the processor to function (Fig. 6: a processor is implemented)) as: 
a text processor configured to receive an input record and perform natural language processing on a text description contained in the input record, where the input record represents a medical procedure and the text description describes the medical procedure; a listing of possible billing codes, where each billing code in the listing of possible billing codes includes a text description of a medical procedure associated with the billing code (paragraphs 0027 and  0049: a lexicon is implemented that references terms to codes); a classifier configured to receive the input record from the text processor (paragraphs 0039 and 0048 a text narrative is accessed and the description(s) are processed) and interface with the listing of possible billing codes to assign a billing code to the input record from the listing of possible billing codes (paragraph 0049: based upon determined concept facts, the lexicon(s) are referenced for codes), wherein the classifier includes a text classifier that computes… ,  … and a machine classifier that constructs a feature vector by extracting one or more features from the input record and computes,…  a classifier score for the feature vector using machine learning (paragraph 0082: similarity scoring (value interpreted as confidence of a close match)  is implemented for the text to determine possible linked concept facts for use to determine a billing code), such that the billing code is assigned to the input record (paragraph 0049: based upon determined concept facts, the lexicon(s) are referenced for codes)


However Reiser et al does not expressly teach for each billing code in the listing of possible billing codes, computes a term frequency-inverse document frequency (Tf-IDF) score for the input text description in relation to the text description for a given billing code in the listing of possible billing codes, where the Tf-IDF score for the given billing code is a summation of each score for each string in the input text description; … for each billing code in the listing of possible billing codes, … using a composite score based on the Tf-IDF scores and the classifier scores. 

Yet Williams teaches for each billing code in the listing of possible billing codes, computes a term frequency-inverse document frequency (Tf-IDF) score for the input text [document]…  in relation to the text [document] for a given [classification] in the listing of [classifications], where the Tf-IDF score for the given [classification] is a summation of each score for each string in the input text [document] ; … for each [classification] in the listing of possible [classifications], … using a composite score based on the Tf-IDF scores and the classifier scores (paragraphs 0017, 0023, 0030 and 0031: the scores of all terms/segments for each field are collectively taken into account to determine an average for the field (the examiner notes the definition of a mathematical average calculation comprises summing collectively the values in a set divided by the quantity of values occurring in the set. See attached ‘math is fun’ NPL reference for the mathematical definition of ‘average’). The field is assigned a language/’cultural’ 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Reiser et al’s ability to assign billing codes (which are a type of classifications) to input records (which are essentially small sets of terms (small “documents”) through determination of one or more classification scores by further processing the terms in the documents using TF-IDF for the terms in each target document with respect to other documents and assigning the classification based upon a sum of the TF-IDF scores and the other classification scores, as taught by Williams. The combination would have allowed Reiser et al to have developed a better method of classification through the use of TF-IDF in large collections of data to facilitate information retrieval (Williams, paragraph 0017).

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered.
With regards to claim 20, the 35 USC 101 rejections are withdrawn in view of applicant’s amendments.
With regards to claims 1-5, the applicant argues the new amendment which requires a classification score for each billing code, over comes Reiser. In view of the new amendments and due to the fact that the new amendments requires/references a plurality of classifications from classifications scores for each billing code, a new reference is applied to address and teach the new limitations. The examiner respectfully 
With regards to claim 12, the applicant argues that Williams does not teach TF-IDF with respect to billing codes, however, the examiner respectfully points out that the applicant is arguing Williams in isolation, and the examiner respectfully directs attention to the rejection of claim 12 , which explains a specification combination of Reiser and Williams. More specifically,  Reiser et al’s ability to assign billing codes (which are a type of classifications) to input records (which are essentially small sets of terms (small “documents”) through determination of one or more classification scores is modified by further processing the terms in the documents using TF-IDF for the terms in each target document with respect to other documents and assigning the classification based upon a sum of the TF-IDF scores and the other classification scores. Thus, the combination teaches the required claim limitations. 

Additionally, with respect to the new amendments that address classification scores for each billing code, the examiner respectfully directs the applicant’s attention to the rejection of claim 12 above to the new reference Stanczak et al which is now combined with at least Reiser and Williams to teach the limitations of concern. 

The Examiner also notes that the applicant did not make the clarification/amendment that each classification scores is for a given billing code as introduced in claims 1 and 12 (as claim 20 can be interpreted as generating a classification for a single billing code at a time and repeating the entire process over s where each score is for a billing code), and thus, the art rejection for claim 20 is retained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178